 



Exhibit 10.29
June M. McCormack
CONFIDENTIAL AGREEMENT AND RELEASE
     SLM Corporation and its subsidiaries, predecessors, and affiliates
(collectively “SLM”) and I have reached the following confidential understanding
and agreement. In exchange for the Special Payments and other consideration
listed below, I promise to comply fully with the terms of this Confidential
Agreement and Release (“Agreement and Release”). In exchange for my promises,
SLM agrees to provide me with the benefits listed below, to which I am not
otherwise entitled.
     (1) Special Payments and Benefits:
     (a) Unless I have revoked this Agreement and Release pursuant to Section
(8) below, SLM will pay me severance pay in the following manner: a total amount
of $3,000,000, less withholding taxes and other deductions required by law, paid
in a lump-sum payment. Such severance payment will be made in a lump sum no
earlier than the eighth calendar day after my signature on this Agreement and
Release.
     (b) Unless I have revoked this Agreement and Release pursuant to Section
(8) below, SLM will pay me an additional payment of $300,000 in lieu of bonus,
less withholding taxes and other deductions required by law. Such additional
payment will be made in a lump sum no earlier than the eighth calendar day after
my signature on this Agreement and Release.
     (c) Rehiring: If I am rehired as an employee within the 24-month period
following my termination, I hereby agree to repay a prorated amount of Section
1(a) ($3,000,000 divided by 24 multiplied by the number of months remaining in
the 24 month period following my termination), within 14 days after rehire, as a
condition of rehire to SLM or any of its subsidiaries or affiliates.
     (d) Medical/Dental/Vision Continuation: Your current medical, dental and
vision coverage will continue through the end of the month of your termination.
The first day of the month following your Termination Date, on January 1, 2008,
you will be eligible to continue your current medical, dental and vision
coverage through COBRA for up to 18 months. If you become eligible for coverage
under any other group health plan which does not contain an exclusion or
limitation with respect to preexisting conditions of you or your beneficiaries,
you may not be eligible for SLM COBRA coverage. SLM will pay the employer
portion of the total cost of your medical, dental and vision insurance premiums
under COBRA for the 18-month period of January 1, 2008 through June 30, 2009.
SLM will also pay you an additional payment of $15,000, less withholding taxes
and other deductions required by law, for you to buy coverage for yourself after
June 30, 2009.
     (e) Executive Outplacement: Unless I have revoked this Agreement and
Release pursuant to Section (8) below, SLM will pay me an additional payment of
$15,000, less withholding taxes and other deductions required by law. Such
additional payment will be made in a lump sum no earlier than the eighth
calendar day after my signature on this Agreement and Release.

1 of 8



--------------------------------------------------------------------------------



 



     (f) Matching Contributions Program: You will be eligible to participate in
the Matching Contributions Program during 2008 with up to $25,000 in matching
contributions to eligible organizations on your behalf, regardless of any
changes in Program provisions during 2008.
     (g) Financial Planning: Unless I have revoked this Agreement and Release
pursuant to Section (8) below, SLM will pay me an additional payment of $10,000,
less withholding taxes and other deductions required by law. Such additional
payment will be made in a lump sum no earlier than the eighth calendar day after
my signature on this Agreement and Release.
     (h) Executive Physical: You will be eligible to obtain an executive
physical in 2008 for up to $5,000 to be paid for by SLM from one of the
designated medical facilities.
     (i) Payment in Lieu of Pension Service Credit: SLM will pay me an
additional payment of $173,000, less withholding taxes and other deductions
required by law, which represents the lump sum value as of January 1, 2008 of
crediting me with one and one-half years of additional service under SLM Pension
Plans. Such payment will be made in a lump sum no earlier than the eighth
calendar day after my signature on this Agreement and Release.
     (j) Vacation Payout: SLM will pay me $49,038 for my six weeks of reserve
vacation leave. Such payment will be made in a lump sum no earlier than the
eighth calendar day after my signature on this Agreement and Release and will be
made in a lump sum less withholding taxes and other deductions required by law.
     (k) Benefit Programs: I waive future coverage and benefits under all SLM
disability programs, but this Agreement and Release does not affect my
eligibility for other Company medical, dental, life insurance, retirement, and
benefit plans. Whether I sign this Agreement and Release or not, I understand
that my rights and continued participation in those plans will be governed by
their terms, and that I generally will become ineligible for them shortly after
my termination, after which I may be able to purchase continued coverage under
certain of such plans. I understand that except for the benefits that may be due
under the pension, 401(k), and deferred compensation plans to which I may be
entitled under SLM’s standard employee benefit plans, that I will not receive
any other wage, vacation, or other similar payments from SLM or any of the
entities discussed in Section (2).
     (l) For SLM equity vesting purposes, SLM deems my termination a job
abolishment.

2 of 8



--------------------------------------------------------------------------------



 



     (2) Release: In consideration of the Special Payments and Benefits
described above, I agree to release SLM, and all of its subsidiaries,
affiliates, predecessors, successors, and all related companies, and all of its
former and current officers, employees, directors, and benefits plan trustees of
any of them (collectively “Released Parties”) from all actions, charges, claims,
demands, damages or liabilities of any kind or character whatsoever, known or
unknown, which I now have or may have had through the date I sign this Agreement
and Release. For example, I am releasing all common law contract, tort, or other
claims I might have, as well as all claims I might have under the Age
Discrimination in Employment Act (ADEA), the WARN Act, Title VII of the Civil
Rights Act of 1964, Sections 1981 and 1983 of the Civil Rights Act of 1866, the
Americans with Disabilities Act (ADA), the Employee Retirement Income Security
Act of 1974 (ERISA), individual relief under the Sarbanes-Oxley Act of 2002,
Indiana Civil Rights Law, Indiana Equal Pay Act, the Indiana Handicap
Discrimination Law, the Indiana Age Discrimination Law, the Indiana Smokers’
Right Law, Indiana Military Family Leave Law, and any other federal, state or
local laws, to the extent permissible by private agreement and consistent with
applicable law. I further waive any right to payment of attorneys’ fees, which I
may have incurred. It is understood and agreed that by entering into this
Agreement and Release, SLM does not admit any violation of law, or any of
employee’s rights, and has entered into this Agreement and Release solely in the
interest of resolving finally all claims and issues relating to employee’s
employment and separation.
     (3) Covenant Not To Sue: I agree not to sue the Released Parties with
respect to any claims, demands, liabilities or obligations released by this
Agreement and Release. The Parties agree, however, that nothing contained in
this covenant not to sue or elsewhere in this Agreement and Release shall:
     (a) prevent me from challenging, under the Older Workers Benefits
Protection Act (29 U.S.C. § 626), the knowing and voluntary nature of my release
of any age claims in this Agreement and Release before a court, the Equal
Employment Opportunity Commission (“EEOC”), or any other federal, state, or
local agency;
     (b) prevent me from enforcing any future claims or rights that arise under
the Age Discrimination in Employment Act (“ADEA”) after I have signed this
Agreement and Release.
     (c) prohibit or restrict me from: (i) making any disclosure of information
required by law; (ii) filing a charge, testifying in, providing information to,
or assisting in an investigation or proceeding brought by any governmental or
regulatory body or official; or (iii) from testifying, participating in or
otherwise assisting in a proceeding relating to an alleged violation of any
federal or state employment law or any federal law relating to fraud or any rule
or regulation of the Securities and Exchange Commission or any self-regulatory
organization.
     Notwithstanding anything to the contrary in this paragraph, I hereby waive
and release any right to receive any personal relief (for example, money) as a
result of any investigation or proceeding of the U.S. Department of Labor, EEOC,
or any federal, state, or local government agency or court. Further, with my
waiver and release of claims in this Agreement and Release, I specifically
assign to the Released Parties my right to any recovery arising from any such
investigation or proceeding.

3 of 8



--------------------------------------------------------------------------------



 



     (4) Additional Representations and Promises: I further acknowledge and
agree that:
     (a) I agree to return all SLM and Released Parties’ property in my
possession or control to them, except that I may keep my cell phone, blackberry,
and computer after a mirror image of the data on such items are made for
litigation purposes.
     (b) I hereby represent and warrant that I have not reported any illegal or
potentially illegal conduct or activities to any supervisor, manager, department
head, human resources representative, director, officer, agent or any other
representative of SLM, any member of the legal or compliance departments, or to
the Code of Business Conduct hotline and have no knowledge of any such illegal
or potentially illegal conduct or activities.
     (c) If I breach any provisions of this Agreement and Release, I agree that
I will pay for all costs incurred by SLM or any entities or individuals covered
by this Agreement and Release, including reasonable attorneys’ fees, in
defending against my claim and seeking to uphold my release.
     (d) I promise to keep the terms of this Agreement and Release completely
confidential except as may be required or permitted by statute, regulation or
court order. Notwithstanding the foregoing, I may disclose such information to
my immediate family and professional representatives, so long as they are
informed and agree to be bound by this confidentiality clause. This Agreement
and Release shall not be offered or received in evidence in any action or
proceeding in any court, arbitration, administrative agency or other tribunal
for any purpose whatsoever other than to carry out or enforce the provisions of
this Agreement.
     (e) I further promise not to disparage SLM, its business practices,
products and services, or any other entity or person covered by this Agreement
and Release.
     (f) I understand that SLM in the future may change employee benefits or
pay. I understand that my job may be refilled.
     (g) I have not suffered any job-related wrongs or injuries, such as any
type of discrimination, for which I might still be entitled to compensation or
relief in the future. I have properly reported all hours that I have worked and
I have been paid all wages, overtime, commissions, compensation, benefits, and
other amounts that SLM or any Released Party should have paid me in the past.
     (h) I intentionally am releasing claims that I do not know I might have and
that, with hindsight, I might regret having released. I have not assigned or
given away any of the claims that I am releasing.
     (i) If SLM or I successfully assert that any provision in this Agreement
and Release is void, the rest of the Agreement and Release shall remain valid
and enforceable unless the other party to this Agreement and Release elects to
cancel it. If this Agreement and Release is cancelled, I will repay the Special
Payments I received for signing it, with 10 percent annual interest.

4 of 8



--------------------------------------------------------------------------------



 



     (j) If I initially did not think any representation I am making in this
Agreement and Release was true, or if I initially was uncomfortable making it, I
resolved all my concerns before signing this Agreement and Release. I have
carefully read this Agreement and Release, I fully understand what it means, I
am entering into it knowingly and voluntarily, and all my representations in it
are true. SLM would not have signed this Agreement and Release but for my
promises and representations.
     (5) Arbitration of Disputes: SLM and I agree to resolve any disputes we may
have with each other through final and binding arbitration. For example, I am
agreeing to arbitrate any dispute about the validity of this Agreement and
Release or any discrimination claim, which means that an Arbitrator and not a
court of law will decide issues of arbitrability and of liability with respect
to any claim I may bring; provided, however, that either party may pursue a
temporary restraining order and/or preliminary injunctive relief, with expedited
discovery where necessary, in a court of competent jurisdiction to protect
common law or contractual trade secret or confidential information rights and to
enforce the post-employment restrictions in Section 6. I also agree to resolve
through final and binding arbitration any disputes I have with any other
Released Party who elects to arbitrate those disputes under this subsection.
Arbitrations shall be conducted by JAMS (also known as Judicial Arbitration &
Mediation Services) in accordance with its employment dispute resolution rules.
This agreement to arbitrate does not apply to government agency proceedings, but
does apply to any lawsuit I might bring, including but not limited to any
lawsuit related to a government agency proceeding. By agreeing to this Agreement
and Release, I understand that I am waiving my right to a jury trial.
     (6) Confidentiality, Non-Competition, and Non-Solicitation: Except as
required or permitted by statute, regulation or court order, or pursuant to
written consent given by SLM’s General Counsel, I agree not to disclose to
anyone else any of the information or materials which are proprietary or trade
secrets of SLM or are otherwise confidential. In addition, in consideration of
the Special Payments and Benefits described above, I hereby acknowledge that I
previously signed an Employment Agreement on January 1, 2000 (“Employment
Agreement”) and an Assignment, Assumption and Amendment to Employment Agreement
on July 31, 2000 (“Assignment Agreement”) and that I continue to be bound by
Sections 8, 11, and 15 of the Employment Agreement as modified by the Assignment
Agreement. In consideration of my additional affirmation that I will follow
Sections 8, 11, and 15 of the January 1, 2000 Employment Agreement as modified
by the July 31, 2000 Assignment Agreement, and the terms of this Agreement and
Release, and the Special Payments and Benefits described above, I agree as
follows: I shall not, directly or indirectly, compete with SLM or its
subsidiaries or affiliates for a period of six months (6) months after the date
of termination of my employment for whatever reason (“Restricted Period”). For
the purposes of this Section 6, “compete” means owning, managing, operating,
financing, working, consulting, advising, representing, or providing the same or
similar services with or without compensation in any capacity as those I
provided to SLM within the last two (2) years of my employment to any business
engaged in the same business conducted by SLM at the time of my termination. In
addition, without limiting the foregoing, I specifically agree not to work,
consult, advise, manage, or represent in any capacity with or without
compensation USA Funds or NELA during the Restricted Period.

5 of 8



--------------------------------------------------------------------------------



 



     In further consideration of the Special Payments and Benefits described
above in this Agreement and Release, I agree that for twenty-four (24) months
after my date of termination of my employment for whatever reason (collectively,
the “Non-Solicitation Employee Period”) that I shall not solicit or encourage
any employee with whom I communicated within the last year of my employment to
leave the employ of SLM, or hire any such employees. Further, for a period of
six (6) months following the termination of my employment with the SLM, I shall
not, directly or indirectly, contact or accept business that SLM could otherwise
perform from any of SLM’s customers or prospective customers with whom I
communicated within the last two (2) years of my employment.
     I expressly agree that the markets served by SLM extend nationally are not
dependent on the geographic location of the personnel or the businesses by which
they are employed and that the restrictions set forth in this Section have been
designed to be reasonable and are no greater than are required for the
protection of SLM and do not prevent me from earning a livelihood by working in
positions that do not compete with SLM. In the event that a court shall
determine that any provision of the Agreement is unenforceable, the parties
shall request that the court construe this Agreement in such a fashion as to
render it enforceable and to revise time, geographic and functional limits to
those minimum limits that the court believes are reasonable to protect the
interests of SLM. I acknowledge and agree that this covenant has unique,
substantial and immeasurable value to SLM, that I have sufficient skills to
provide a livelihood for you while this covenant remains in force, and that this
covenant will not interfere with my ability to work consistent with my
experience, training, and education. To enable SLM to monitor compliance with
the obligations imposed by this Agreement, I further agree to inform in writing
Sallie Mae’s Senior Vice President, Administration of the identity of my
subsequent employer(s) and my prospective job title and responsibilities prior
to beginning employment. I agree that this notice requirement shall remain in
effect for twenty-four (24) months following the termination of my employment.
     In the event that the Board of Directors of SLM or its successor reasonably
determines that I have violated any of the post-employment restrictions of the
Agreement and Release or if a court determines that all or a substantial part of
such restrictions are held to be unenforceable, I will return to SLM 50% of the
Special Payments provided to me pursuant to Section 1(a) and Section 1(b) above.
The illegality, unenforceability, or ineffectiveness of any provision of this
Section shall not affect the legality, enforceability, or effectiveness of any
other provision of this Agreement and Release. Notwithstanding the
confidentiality provisions identified in Section 4(d) of this Agreement and
Release, I may disclose my SLM restrictive covenants to prospective employers
and agree that SLM may provide a copy of this Agreement and Release to my
prospective or future employers.
     (7) Review Period: I hereby acknowledge (a) that I initially received a
copy of the original draft of this Agreement and Release on or before
December 7, 2007 and a revised draft on December 19, 2007; (b) that I was
offered a period of 45 days to review and consider it; (c) that I understand I
could use as much of the 45 day period as I wish prior to signing; and (d) that
I was strongly encouraged to consult with an attorney in writing before signing
this Agreement and Release, and understood whether or not to do so was my
decision.

6 of 8



--------------------------------------------------------------------------------



 



     (8) Revocation of Claims: I understand that I may revoke the waiver of the
Age Discrimination in Employment Act (ADEA) claims made in this Agreement and
Release within seven (7) days of my signing. My waiver and release of claims
under ADEA shall not be effective or enforceable and I will not receive 70% of
the Special Payments described in Section (1) above. Revocation of claims can be
made by delivering a written notice of revocation to Joni Reich, Senior Vice
President, Administration, SLM Corporation, 12061 Bluemont Way, MDC V5102,
Reston, VA 20190.
     (9) I acknowledge that I have read and understand all of the provisions of
this Agreement and Release. This Agreement and Release represents the entire
agreement between the Parties concerning the subject matter hereof and shall not
be altered, amended, modified, or otherwise changed except by a writing executed
by both Parties. I understand and agree that this Agreement and Release, if not
timely revoked pursuant to Section (8), is final and binding when executed by
me. I sign this document freely, knowingly and voluntarily. I acknowledge that I
have not relied upon any representation or statement, written or oral, not set
forth in this Agreement and Release. If any provision of this Agreement and
Release is held by a court of competent jurisdiction or by an arbitrator to be
contrary to law, the remainder of that provision and the remaining provisions of
this Agreement and Release will remain in full force and effect to the maximum
extent permitted by applicable law. This Agreement shall be construed under the
laws of the State of Indiana.
     (10) In addition, in consideration of the payments and benefits described
above, I further agree to cooperate with SLM, its affiliates, and its legal
counsel in any legal proceedings currently pending or brought in the future
against SLM, as may be reasonably requested by SLM, including, but not limited
to: (1) participation as a witness; (2) drafting, producing, and reviewing
documents; (3) assisting with interviews; and (4) contacting SLM. This includes,
but is not limited to, providing the aforementioned assistance in litigation
with the J.C. Flowers transaction, and if requested, testifying as a witness in
discovery or at the trial of Juan Rivas v. Southwest Student Services Corp.
(USDC SD.FLA) currently scheduled for early 2008. In the event I am requested,
with reasonable notice, to travel as part of this litigation cooperation, SLM
agrees to pay my reasonable out of pocket expenses.
     (11) In addition, in consideration of the payments and benefits described
above and for an additional monthly amount of $16,500, upon reasonable request,
I further agree to provide consulting services to SLM for up to five
(5) calendar days per calendar month for the period of 12 months after my
termination date of December 31, 2007. During this period, I agree to provide
telephone and local, in-person consulting services to SLM. In the event I am
requested, with reasonable notice, to travel as part of these consulting
services, SLM agrees to pay my reasonable out of pocket expenses. I recognize
and agree that my obligations under Section 10 concerning legal proceedings and
litigation are not to be considered or deemed consulting services under this
Section. In the event that between July 1, 2008 and December 31, 2008 I decide
to take any action or otherwise provide services that would have otherwise been
prohibited under Section 6 concerning non-competition or non-solicitations of
customers, except for the fact that the Restricted Period ended on June 30,
2008, I will provide two weeks notice to the SVP, Administration of Sallie Mae
of such, and Sallie Mae may terminate this paragraph 11 upon written notice and
will not be obligated to pay me further under this Section. The non-solicitation
of employees is not effected by this Section 11.

7 of 8



--------------------------------------------------------------------------------



 



     Before you sign this Agreement and Release, please take it home, read
through each section and carefully consider it. SLM recommends that you discuss
it with your personal attorney (any personal attorney fees are not covered under
the terms of this agreement). You have up to 45 days to consider this Agreement
and Release. You may not make any changes to the terms of this Agreement and
Release. By signing this Agreement and Release, you will be waiving any claims
whether known or unknown.

     
/s/ June M. McCormack
  12/22/2007
 
   
June M. McCormack
  Date
 
   
/s/ Joni Reich
  12/27/2007
 
   
Joni Reich
  Date
Senior Vice President, Administration
   
Sallie Mae, Inc.
   
For SLM Corporation
   

8 of 8